Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Saad K. Hassan (Reg. No.: 70223) on 01 October 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method to facilitate a digital transaction, comprising: 
accessing, by a computing system:
activity information including data referencing a previous electronic signature transaction associated with a user of an electronic signature service comprising a plurality of servers, the electronic signature service comprising an agent executed by the computing system; and
identity information including data referencing a government identification of the user, an image of the government identification having been uploaded by the user;
determining, by the agent of the electronic signature service, a trust score for the user based on the activity information and the identity information; and
in response to the trust score being above a trust score threshold, generating, by the agent of the electronic signature service, for display[[,]] on a display device coupled to the 

8.	(Currently amended) A non-transitory computer-readable storage medium storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
accessing activity information including data referencing a previous electronic signature transaction associated with a user of an electronic signature service comprising a plurality of servers, the electronic signature service comprising an agent executed by the computing system;
accessing, by the agent of the electronic signature service, identity information including data referencing a government identification of the user, an image of the government identification having been uploaded by the user;
determining, by the agent of the electronic signature service, a trust score for the user based on the activity information and the identity information; and
in response to the trust score being above a trust score threshold, generating, by the agent of the electronic signature service, for display[[,]] on a display device coupled to the computing system, an indication that the user is a trusted user in association with a new electronic signature transaction associated with the user via the electronic signature service.

15.	(Currently amended) A computing system to facilitate a digital transaction, comprising: 
a hardware processor; and
an agent, of an electronic signature service, that is installed on the computing system to perform steps comprising:
accessing activity information including data referencing a previous electronic signature transaction associated with a user of [[an]] the electronic signature service;
accessing identity information including data referencing a government identification of the user, an image of the government identification having been uploaded by the user;
determining a trust score for the user based on the activity information and the identity information; and
in response to the trust score being above a trust score threshold, generating for display, on a display device coupled to the computing system, an indication that the user is a trusted user in association with a new electronic signature transaction associated with the user via the electronic signature service.
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims are directed to novel and non-obvious methods, non-transitory computer readable mediums, and computing system to facilitate a digital transaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435